 



Exhibit 10.5

 



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of August 7, 2014
by and between 200 Riverside Parking LLC, a Delaware limited liability company,
having an address at 211 East 38th Street, New York, New York 10016 (“Seller”),
and ARC NYC200RIVER01, LLC, a Delaware limited liability company, having an
address c/o American Realty Capital, 405 Park Avenue, 12th Floor, New York, New
York 10022 (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the garage condominium unit in the condominium building located at
200 Riverside Boulevard, New York, New York on the terms and conditions
hereinafter set forth;

 

NOW THEREFORE, in consideration of the mutual covenants and representations
herein contained, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, and subject to the terms and
conditions hereof, Seller and Purchaser agree as follows:

 

1.
PURCHASE AND SALE

 

1.1 Purchase and Sale. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase, accept and acquire from Seller, at the
price and upon and subject to the terms and conditions hereof the garage
condominium unit (the “200 Unit”) in the condominium building known as 200
Riverside Boulevard at Trump Place (the “200 Condominium”) located at 200
Riverside Boulevard, New York, New York, together with a 11.22% undivided
interest in the Common Elements (as such term is defined in the Declaration (as
hereinafter defined)) of the 200 Condominium appurtenant to the 200 Unit (the
200 Unit and Seller’s undivided interest in the Common Elements are described in
Exhibit A attached hereto and are hereinafter collectively referred to as the
“Property”). The Unit is as designated in the Declaration of Condominium
Ownership and the bylaws thereto described on Exhibit B attached hereto of the
200 Condominium (such Declaration of Condominium Ownership and the bylaws
thereto are referred to herein as the “Condominium Documents”). Purchaser hereby
adopts, accepts and approves the Condominium Documents (as well as the Rules and
Regulations contained therein or promulgated pursuant thereto) and agrees to
abide and be bound by the terms and conditions thereof, as well as all
amendments thereto.

 

2.
PURCHASE PRICE

 

2.1 Purchase Price.

 

(a) The purchase price for the Property is Nine Million Dollars ($9,000,000.00)
(the “Purchase Price”), payable by Purchaser as follows:

 

(i)Nine Hundred Thousand Dollars ($900,000.00) (together with the interest
earned thereon, the “Downpayment”) upon the execution and delivery of this
Agreement by delivering to Kensington Vanguard National Land Services, as escrow
agent (“Escrow Agent”), Purchaser’s unendorsed certified or bank check drawn on
a bank which is a member of the New York Clearinghouse Association payable to
the order of Escrow Agent, or by wire transfer of immediately available funds to
the account of Escrow Agent; and

 



 

 

 

(ii)The Purchase Price (less the Downpayment), subject to the prorations,
credits and payments specified in this Agreement, at the Closing (as hereinafter
defined), by delivering to Seller one or more good, unendorsed official bank
checks drawn on a bank which is a member of the New York Clearinghouse
Association payable to the order of Seller or by wire transfer of immediately
available funds to the account of Seller. All expenses incurred in connection
with the use of Escrow Agent shall be borne by Purchaser.

 

(b) The Down payment shall be held and paid by Escrow Agent in accordance with
the terms and provisions of Article 12 hereof.

 

3.
THE CLOSING

 

3.1 The Closing. Subject to this Section 3.1, the closing of the sale and
purchase of the Property (the “Closing”) shall take place on the date that is
forty-five (45) days after the date hereof, or such earlier date as is mutually
agreed upon by Seller and Purchaser (the “Closing Date”), TIME BEING OF THE
ESSENCE as to Purchaser’s performance hereunder at such time and on such date
except that Purchaser shall have the right on one occasion by notice given to
Seller on or before the date that is five (5) days prior to the Closing Date to
adjourn the Closing to a date not later than sixty (60) days after the date
hereof, it being agreed that time shall be of the essence as to both such notice
and the adjourned closing date. The Closing will occur through an “escrow style”
closing where Escrow Agent shall act as the settlement agent with all closing
documents to be delivered and payments to be made pursuant to the terms hereof
to be delivered and paid to Escrow Agent not later than one (1) business day
prior to the Closing Date (as the same may be adjourned pursuant to the terms
hereof) for disbursement on the Closing Date (as the same may be adjourned
pursuant to the terms hereof).

 

4.
TITLE TO THE PROPERTY

 

4.1 Title to the Property

 

(a) Prior to the execution and delivery of this Agreement, Kensington Vanguard
National Land Services (the “Title Company”) delivered to Seller and Purchaser
an examination and certificate of title with respect to the Property
(collectively, the “Commitment”), and the Title Company has agreed with
Purchaser to deliver to Seller copies of any Update (as hereinafter defined) and
all documents of record reflected in either the Commitment or any such Update
concurrently with the provision of same by the Title Company to Purchaser. If
the Commitment or any update, amendment or supplement thereto (each such update,
amendment or supplement is referred to herein as an “Update”) or any UCC search
discloses any exception, lien, mortgage, security interest, claim, charge,
reservation, lease, tenancy, occupancy, easement, right of way, encroachment,
restrictive covenant, condition, limitation, or other encumbrance or defect
affecting the Property (collectively, “Exceptions”) other than the Permitted
Encumbrances (as hereinafter defined) to which Purchaser objects, Purchaser
shall notify Seller in writing (each a “Title Objection Notice”) of such
Exceptions (each of the Exceptions to which Purchaser objects pursuant to a
Title Objection Notice is referred to herein as a “Title Objection”) within five
(5) business days after the receipt of the Commitment, an Update, or any UCC
search disclosing an Exception. Seller shall be entitled to adjourn the Closing,
for a reasonable period or periods not to exceed sixty (60) days in the
aggregate (the “Title Cure Period”) to attempt to clear a Title Objection. Any
Exceptions disclosed on the Commitment, an Update or any UCC search not set
forth in a Title Objection Notice shall be deemed to be Permitted Encumbrances.

 



 

 

 

(b) At the Closing, Purchaser shall accept title to the Property in such form as
the Title Company would be willing to insure at regular rates subject only to
the Permitted Encumbrances.

 

(c) Seller shall only be obligated to release or discharge of record Exceptions
that: (i) may be removed of record or satisfied solely by reference to Seller’s
existing title policy insuring Seller’s interest in the Property or delivery of
a customary affidavit that is reasonably acceptable to Seller and the Title
Company; (ii) the lien of the mortgages encumbering the Property identified on
the mortgage schedule attached hereto as Exhibit M; or (iii) were voluntarily
created, or knowingly permitted, by Seller (including, without limitation, any
mortgage encumbering the Property) and may be satisfied by the payment of a
liquidated sum of money not to exceed $45,000.00 (an Exception meeting the
criteria set forth in clauses (i), (ii) or (ii) hereof being referred to as a
“Required Cure Item”).

 

(d) Seller shall take such action as is required on the part of Seller to have
any Required Cure Item removed of record. Subject to Section 4.1(c) hereof, if
Seller is: (i) unwilling, unable or not required hereunder to clear any Title
Objection (other than the Required Cure Items); or (ii) unable to convey or
cause to be conveyed title to the Property as herein agreed to be conveyed, then
Seller shall so notify Purchaser and Purchaser shall have the option to either:
(A) waive such Title Objection, proceed with the Closing and accept title to the
Property subject to such Title Objection without any abatement or reduction to
the Purchase Price; or (B) terminate this Agreement and receive the return of
the Downpayment, whereupon this Agreement shall terminate and neither party
hereto shall have any further obligations hereunder other than those obligations
expressly stated herein to survive the termination of this Agreement.

 

(e) If Seller shall adjourn the Closing to cure any Title Objection in
accordance with the provisions of this Article, Seller shall, upon the
satisfactory cure thereof, promptly reschedule the Closing upon at least five
(5) business days’ prior notice to Purchaser (the “New Closing Notice”); it
being agreed, however, that if any matters which are Title Objections arise
between the date the New Closing Notice is given and the Closing, Seller may
again adjourn the Closing for a reasonable period or periods not to exceed
thirty (30) days (provided, however, that Seller shall not have the right to
adjourn the Closing for more than sixty (60) days in the aggregate with all
other adjournments by Seller of the Closing permitted hereunder), in order to
attempt to cause such Title Objections to be eliminated.

 



 

 

 

(f) In connection with Seller satisfying any Exceptions required to be
satisfied, or which Seller elects to satisfy, under this Agreement, Seller may,
at its option, either deposit with the Title Company such sum of money or
deliver to the Title Company such affidavits and certificates as may be
determined by the Title Company as being sufficient to induce the Title Company
to insure Purchaser’s title to the Property without exception therefor.

 

(g) In addition, in connection with Seller satisfying any Exception required to
be satisfied, or which Seller elects to satisfy, under this Agreement, Seller
may direct Purchaser to apply a portion of the Purchase Price to the
satisfaction of such Exceptions, provided that Seller shall, at the Closing,
deliver to the Title Company instruments in recordable form sufficient to
discharge such Exceptions of record, together with the cost of recording or
filing any such instruments or a payoff letter and the appropriate funds to
satisfy such Exceptions. If request is made by Seller prior to the Closing,
Purchaser, at the Closing, shall provide Seller with separate unendorsed bank
checks payable as directed by Seller and/or shall wire transfer immediately
available federal funds for credit to such bank account(s) as designated by
Seller, in an aggregate amount not to exceed the balance of the Purchase Price,
to facilitate the discharge of any such Exceptions.

 

(h) If the Commitment discloses judgments, bankruptcies or other returns against
other persons having names the same as, or similar to, that of Seller, Seller,
on request, shall deliver to the Title Company affidavits reasonably acceptable
to the Title Company showing that such judgments, bankruptcies or other returns
are not against Seller.

 

(i) The term “Permitted Encumbrances” as used herein shall mean those matters
set forth on Exhibit C and any Violations (as hereinafter defined).

 

(j) Subject to this Section 4.1(j), Purchaser shall be required to accept title
to the Property subject to all violations of law and all notes or notices of
violations of law or governmental ordinances, orders or requirements noted in or
issued by the New York City Department of Housing and Buildings or any Fire,
Labor, Health, Air Resource, Emergency Repair, Highway or any other federal,
state or municipal department, agency or bureau having jurisdiction, in each
case whether such violations, notes, notices, orders, or requirements, or the
conditions giving rise thereto, existed or were noted or issued prior to the
date of this Agreement, or now or hereafter exist or come into being
(collectively, “Violations”). Purchaser shall accept the Property subject to all
Violations without abatement against the Purchase Price, credit or allowance of
any kind or any claim or right of action against Seller for damages or
otherwise, and Seller shall have no obligation to remove, comply with, cure,
discharge or otherwise deal with such Violations, except that Seller shall be
responsible for any penalties, fees, interest or fines imposed on or prior to
the Closing in connection with any Violations.

 



 

 

 

5.
REPRESENTATIONS AND WARRANTIES

 

5.1 Seller’s Representations and Warranties.

 

(a) Seller represents and warrants to Purchaser that Seller has the full right,
power, and authority, without the joinder of any other person or entity, to
enter into, execute and deliver this Agreement, and to perform all duties and
obligations imposed on Seller under this Agreement, and none of the execution or
the delivery of this Agreement, the consummation of the purchase and sale
contemplated hereby or the fulfillment of or compliance with the terms and
conditions of this Agreement conflict with or will result in the breach of any
of the terms, conditions, or provisions of any agreement or instrument to which
Seller is a party or by which Seller or any of Seller’s assets is bound. Seller
represents and warrants to Purchaser that this Agreement shall, when duly
executed and delivered, constitute the legal, valid and binding obligation of
Seller.

 

(b) Seller represents and warrants to Purchaser that: (i) the Property is
currently leased to a parking operator pursuant to a lease, dated as of February
1, 2002, between Hudson Waterfront Company C, LLC (predecessor in interest to
Seller), as landlord, and Hudson River Garage LLC, as tenant, (the “Existing
Lease”); (ii) there are no other leases affecting the Property; (iii) a true,
correct and complete copy of the Existing Lease is attached hereto as Exhibit D;
(iv) Seller has not received any written notice of any default by Seller of any
of Seller’s obligations under the Existing Lease which has not been cured; (v)
the tenant under the Existing Lease is not more than a month in arrears in the
payment of base rent under the Existing Lease; (vi) the tenant under the
Existing Lease is, in Seller’s opinion, in default in the payment of common area
maintenance charges and real estate taxes; (vii) to Seller’s knowledge, there
exists no material non-monetary default on the part of the tenant under the
Existing Lease; and (viii) Seller has not delivered to the tenant under the
Existing Lease a written notice of default by such tenant under the Existing
Lease, which remains uncured; and (ix) the only security deposit (including,
without limitation, those in the form of letters of credit) presently held by or
on behalf of Seller with respect to the Existing Lease is as specified in the
Existing Lease.

 

(c) Seller represents and warrants to Purchaser that Seller is not a party to
any contracts of any kind affecting the Property which will be binding on
Purchaser.

 

(d) Seller represents and warrants to Purchaser that: (i) there are no
condemnation proceedings pending on the date hereof with regard to all or part
of the Property; and, to Seller’s knowledge; (ii) there is no such proceeding
threatened by any governmental authority.

 

(e) Seller represents and warrants to Purchaser that Seller is a limited
liability company, duly organized and validly existing under the laws of the
State of Delaware.

 

(f) Seller represents and warrants to Purchaser that Seller has no employees
(including, without limitation, employees of any applicable union) who service
or are employed at the Property.

 



 

 

 

(g) Seller represents and warrants to Purchaser that Seller is not a “foreign
person” or “foreign corporation” as those terms are defined in the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.

 

(h) Seller represents and warrants to Purchaser that there are no legal actions,
suits, or similar proceedings pending or, to Seller’s knowledge, threatened
against Seller relating to the Premises or Seller’s ownership or operation of
the Premises in any court of law or in equity or before any governmental
instrumentality that would materially adversely affect the value of the
Property, the continued operations or use thereof, or the ability of Seller to
perform its obligations under this Agreement.

 

(i) Seller represents and warrants to Purchaser that there are no brokerage,
leasing agency or similar agreements with respect to the leasing of the Property
entered into by Seller that will be binding on Purchaser after the Closing and
that there are no unpaid brokerage commissions, finder’s fees or similar
amounts, currently due and payable or incurred with respect to any leases
relating to the Property and none shall be due and payable by Purchaser after
the Closing with respect to any such leases that are in effect as of the Closing
Date.

 

(j) Seller represents and warrants to Purchaser that the only tax assessment
reduction or tax certiorari proceedings pending on the date hereof with respect
to the Property are as described on Exhibit K attached hereto (but the foregoing
shall not in any way be deemed to prohibit Seller from hereafter initiating such
proceedings with respect to the 2014/2015 tax year).

 

(k) Seller represents and warrants to Purchaser that there is no agreement in
force and effect whereby Seller has agreed to sell or grant any person or entity
an option or right of first refusal to purchase or lease all or any part of the
Property.

 

(l) Seller represents and warrants to and for the benefit of Purchaser that it
is not now nor shall it be at any time prior to or at the Closing an individual,
corporation, partnership, joint venture, association, joint stock company,
trust, trustee, estate, limited liability company, unincorporated organization,
real estate investment trust, government or any agency or political subdivision
thereof, or any other form of entity (collectively, a “Person”) with whom a
United States citizen, entity organized under the laws of the United States or
its territories or entity having its principal place of business within the
United States or any of its territories (collectively, a “U.S. Person”), is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the Office of Foreign Assets Control, Department
of the Treasury (“OFAC”) (including those executive orders and lists published
by OFAC with respect to Persons that have been designated by executive order or
by the sanction regulations of OFAC as Persons with whom U.S. Persons may not
transact business or must limit their interactions to types approved by OFAC
(“Specially Designated Nationals and Blocked Persons”)) or otherwise. Seller
represents and warrants to and for the benefit of Purchaser that neither Seller
nor any Person who owns an interest in Seller (collectively, a “Seller Party”)
is now nor shall be at any time prior to or at the Closing a Person with whom a
U.S. Person, including a “financial institution” as defined in 31 U.S.C. 5312
(a)(z), as periodically amended (“Financial Institution”), is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by the OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.

 



 

 

 

(m) Seller represents and warrants to Purchaser that, to the best of Seller’s
knowledge, neither Seller nor any Seller Party, nor any Person providing funds
to Seller: (i) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti Money
Laundering Laws (as hereinafter defined); (ii) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (iii) has had any of
its funds seized or forfeited in any action under any Anti Money Laundering
Laws. For purposes hereof, the term “Anti-Money Laundering Laws” shall mean all
applicable laws, regulations and sanctions, state and federal, criminal and
civil, that: (w) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (x) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(y) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (z) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations and sanctions shall
be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act of 1970, as amended, 31 U.S.C. Section 5311
et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et. seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

(n) Seller represents and warrants to Purchaser that, to the best of Sellers’s
knowledge, Seller is in compliance with any and all applicable provisions of the
Patriot Act.

 

(o) Seller represents and warrants to Purchaser that based solely on invoices it
has received from the 200 Condominium the Common Charges (as defined in the
Condominium Documents), and special or capital assessments, due and payable
under the Condominium Documents are set forth on Exhibit E attached hereto and
that Seller has not received a notice of default respecting its failure to pay
Common Charges, or special or capital assessments which remains uncured.

 

(p) The Property is not a “plan asset” as defined in Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and the sale of
the Property by Seller is not a “prohibited transaction” under ERISA.

 



 

 

 

Purchaser acknowledges and agrees that, except as expressly stated herein,
Seller has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to: (i) the
value, nature, quality or condition of the Property, including, without
limitation, its structural soundness, size or the utilities serving same; (ii)
the income to be derived from the Property; (iii) the suitability of the
Property for any and all activities and uses which Purchaser may conduct
thereon; (iv) the compliance of or by the Property or its operation with any
laws, rules, ordinances or regulations of any applicable governmental authority
or body; (v) the habitability, merchantability, marketability, profitability or
fitness for a particular purpose of the Property; (vi) the manner or quality of
the construction or materials, if any, incorporated into the Property; (vii) the
manner, quality, state of repair or lack of repair of the Property;
(viii) compliance with any environmental protection, pollution, land use or
zoning laws, rules, regulations, orders or requirements, including the existence
in or on the Property of Hazardous Materials (as hereinafter defined); or
(ix) any other matter with respect to the Property. Additionally, no person
acting on behalf of Seller is authorized to make, and by execution hereof,
Purchaser acknowledges that no person has made, any representation, agreement,
statement, warranty, guaranty or promise regarding the Property or the
transaction contemplated hereby other than as expressly set forth herein; and no
such representation, warranty, agreement, guaranty, statement or promise, if
any, made by any person acting on behalf of Seller shall be valid or binding
upon Seller unless expressly set forth herein. Purchaser further acknowledges
and agrees that Purchaser will rely solely on its own investigation of the
Property and not on any information provided or to be provided by Seller except
for representations expressly set forth herein. Purchaser further acknowledges
and agrees that any information provided or to be provided with respect to the
Property was obtained from a variety of sources and that Seller has not made any
independent investigation or verification of such information and makes no
representations as to the accuracy, truthfulness or completeness of such
information, except as expressly set forth herein. Seller is not liable or bound
in any manner by any verbal or written statement, representation or information
pertaining to the Property, or the operation thereof, furnished by any real
estate broker, contractor, agent, employee, servant or other person. This
paragraph shall survive the Closing or termination of this Agreement.

 

For purposes of this Agreement, the term “Hazardous Materials” shall mean any
substance which is or contains: (i) any “hazardous substance” as now or
hereafter defined in §101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.)
(“CERCLA”) or any regulations promulgated under CERCLA; (ii) any “hazardous
waste” as now or hereafter defined in the Resource Conservation and Recovery Act
(42 U.S.C. §6901 et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii)
any substance regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et
seq.); (iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos
and asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) lead paint; and (ix) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under Environmental Requirements (as
hereinafter defined) or the common law, or any other applicable laws relating to
the Property. Hazardous Materials shall include, without limitation, any
substance, the presence of which on the Property: (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a nuisance on the Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on the Property or
adjacent property; or (C) which, if it emanated or migrated from the Property,
could constitute a trespass.

 

For purposes of this Agreement, the term “Environmental Requirements” shall mean
all laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders, and decrees, now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities, or any
other political subdivisions in which the Property is located, and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the owner of the Property, the Property, or the use of the Property, relating to
pollution, the protection or regulation of human health, natural resources, or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

 



 

 

 

Each of the representations and warranties of Seller contained in this Agreement
shall be void and of no further force or effect whatsoever from and after the
date that is ninety (90) days after the Closing. Purchaser stipulates and agrees
that it is not entitled to and agrees not to claim any damages of any kind with
respect to any alleged breach and/or violation of any of such representations
and/or warranties of Seller from and after the date that is ninety (90) days
after the Closing. Furthermore, if Purchaser becomes aware prior to the Closing
of any breach and/or violation of any of Seller’s representations or warranties,
Purchaser shall give Seller notice of any such breach or violation, and during
the fifteen (15) day period after such notice, Seller shall have the right, but
not the obligation, to cure any such breach or violation, and the Closing shall
be adjourned for such fifteen (15) day period. In the event Purchaser becomes
aware of any breach and/or violation of any of Seller’s representations and
warranties prior to the Closing and, following notice thereof, Seller fails or
is unable to cure any such breach or violation, Purchaser’s sole remedy for any
such breach or violation shall be to terminate this Agreement by delivering
notice of such termination to Seller on or before the Closing whereupon the
Downpayment shall be paid to Purchaser and neither party shall have any
obligation hereunder, except those obligations which expressly survive the
expiration of this Agreement. Anything herein to the contrary notwithstanding,
if Purchaser after the Closing timely commences any action(s) to enforce any
alleged breach and/or violation of any of the representations and/or warranties
of Seller as set forth in this Agreement, then Purchaser’s sole remedy shall be
to seek recovery of its actual damages (but not special, speculative, punitive
or other damages) and the amount of such damages, in the aggregate (with respect
to any and all such breaches and/or violations) shall not exceed $45,000.

 

For purposes of this Section 5.1, the phrase “Seller’s knowledge” or other
comparable language shall mean the actual knowledge of Larry Loeb and Michael
Price, without any duty of investigation or inquiry.

 

5.2 Purchaser’s Representations and Warranties.

 

(a) Purchaser represents and warrants to Seller that: (i) Purchaser is a limited
liability company, duly organized and in good standing under the laws of the
State of Delaware and has the power to enter into, execute and deliver this
Agreement and to perform all duties and obligations imposed upon it hereunder,
and Purchaser has obtained all necessary authorizations required in connection
with the execution, delivery and performance contemplated by this Agreement and
has obtained the consent of all entities and parties necessary to bind Purchaser
to this Agreement; and (ii) neither the execution or the delivery of this
Agreement, nor the consummation of the purchase and sale contemplated hereby,
nor the fulfillment of or compliance with the terms and conditions of this
Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser, or
any partner or related entity or affiliate of Purchaser, is a party or by which
Purchaser, any partner or related entity or affiliate of Purchaser, or any of
Purchaser’s assets is bound. Purchaser’s representations and warranties set
forth in this Section 5.2 shall survive the Closing or termination of this
Agreement for a period of ninety (90) days. Purchaser’s representations and
warranties contained herein must be true and correct through the date of the
Closing, and Purchaser’s failure to notify Seller prior to the Closing of any
inaccuracies shall be a default by Purchaser under this Agreement.

 



 

 

 

(b) Purchaser acknowledges and agrees that, except as otherwise expressly
provided herein (including Purchaser’s reliance on the representations of Seller
hereunder), at the Closing, it shall purchase the Property based solely upon its
inspections, examinations and investigations of the Property and that Purchaser
is purchasing the Property “AS IS” in its present condition, subject to
reasonable use, wear, tear and natural deterioration of the Property between the
date hereof and the Closing, and Purchaser further agrees that Seller shall not
be liable for any latent or patent defects in the Property. It is understood and
agreed that the Purchase Price has been adjusted by prior negotiation to reflect
that the Property is being sold by Seller and purchased by Purchaser subject to
the foregoing.

 

(c) Notwithstanding anything to the contrary set forth in this Agreement, if
prior to the Closing Purchaser has or obtains actual knowledge that any of
Seller’s representations or warranties set forth in Section 5.1 are untrue in
any respect, and Purchaser nevertheless proceeds with the Closing, then the
breach by Seller of the representations and warranties as to which Purchaser
shall have such knowledge shall be waived by Purchaser, such representations and
warranties shall be deemed modified to conform them to the information that
Purchaser shall have knowledge of and Seller shall have no liability to
Purchaser or its successors or assigns in respect thereof.

 

(d) Purchaser represents and warrants to and for the benefit of Seller that it
is not now nor shall it be at any time prior to or at the Closing a Person with
whom a US Person, is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by OFAC (including
those executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise. Neither Purchaser nor
any Person who owns an interest in Purchaser (collectively, a “Purchaser Party”)
is now nor shall be at any time prior to or at the Closing a Person with whom a
U.S. Person, including a Financial Institution, is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.

 

(e) Purchaser has taken, and shall continue to take until the Closing, such
measures as are required by applicable law to assure that the funds used to pay
to Seller the Purchase Price are derived: (i) from transactions that do not
violate United States law nor, to the extent such funds originate outside the
United States, do not violate the laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States law and to the
extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.

 



 

 

 

(f) To the best of Purchaser’s knowledge, neither Purchaser nor any Purchaser
Party, nor any Person providing funds to Purchaser: (i) is under investigation
by any governmental authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist-related activities, any crimes
which in the United States would be predicate crimes to money laundering, or any
violation of any Anti Money Laundering Laws; (ii) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (iii) has had any of
its funds seized or forfeited in any action under any Anti Money Laundering
Laws.

 

(g) To the best of Purchaser’s knowledge, Purchaser is in compliance with any
and all applicable provisions of the Patriot Act.

 

6.
CLOSING

 

6.1 Seller’s Closing Documents. At the Closing, Seller shall deliver to
Purchaser the following documents duly executed and, where appropriate,
acknowledged by Seller and the following other items (the documents and other
items described in this Section being collectively referred to herein as
“Seller’s Closing Documents”):

 

(a) a bargain and sale deed without covenant against grantor’s acts conveying
the Property to Purchaser, in the form attached hereto as Exhibit F (the
“Deed”);

 

(b) certification from Seller pursuant to Section 1445(b)(2) of the Internal
Revenue Code of 1986, as amended, and the treasury regulations promulgated
thereunder (collectively, the “Code”) stating that Seller is not a foreign
person within the meaning of such Section, in the form attached hereto as
Exhibit G;

 

(c) a duly executed New York City Real Property Transfer Tax Return (RPT), a New
York State Combined Real Estate Transfer Tax Return, Credit Line Mortgage
Certificate, and Certification of Exemption from the Payment of Estimate
Personal Income Tax (Form TP-584), if required, a New York State Application for
Certification for Recording of Deed and Nonresident Estimated Income Tax Payment
Voucher (Form IT-2663), and a Real Property Transfer Report (Form RP-5217NYC)
(which documents shall be executed by Purchaser at the Closing);

 

(d) a lease (the “New Lease”) and memorandum of lease as well as the tax returns
necessary to record such memorandum of lease (the “Memo of New Lease”) in the
New York County Registrar’s Office (collectively, the “Lease Documents”), the
New Lease being in the form attached hereto as Exhibit H and the Memo of New
Lease being in the form attached hereto as Exhibit I, it being understood that
the Lease Documents may be executed by Seller, an affiliate of Seller or a
designee or assignee of Seller;

 

(e) an estoppel certificate from the Condominium Board in substantially the form
attached hereto as Exhibit L (the “Condominium Estoppel”) or if Seller is unable
to obtain the Condominium Estoppel prior to the Closing despite the use of
Seller’s good faith efforts to obtain the Condominium Estoppel, then Seller
shall deliver a certificate from Seller certifying the items set forth in the
Condominium Estoppel and Seller’s liability thereunder shall survive the Closing
for the lesser of four (4) years or until such time as the Condominium Estoppel
is delivered to Purchaser;

 



 

 

 

(f) if obtainable after request therefor (and the use of good faith efforts to
obtain), without payment of any sum or delivery of any consideration, an
estoppel certificate from the tenant under the Existing Lease in the form
contemplated by the Existing Lease;

 

(g) a Department of Housing Preservation and Development Affidavit in Lieu of
Registration Statement;

 

(h) evidence of authority, good standing and due authorization of Seller
respecting the transaction contemplated hereby that Seller delivers to the Title
Company,

 

(i) a closing statement;

 

(j) a Form 1099-S Statement for Recipient of Proceeds from Real Estate
Transaction;

 

(k) a title affidavit in the form attached hereto as Exhibit J; and

 

(l) a certificate, from Seller, restating on and as of the Closing Date, the
representations made by Seller in Section 5.1 hereof, except that Seller, in
such certificate, may modify (with reasonable detail) the representations made
by Seller in Section 5.1 (b), (d), (e), (h) and (o) hereof to reflect facts and
circumstances that exist on and as of the Closing Date, provided that any such
restatement does not adversely affect the Property or Seller’s ability to
consummate the transaction contemplated hereby (such certificate being referred
to herein as the “Seller’s Update Certificate”), it being understood that
nothing contained in this Section 6.1(l) shall relieve Seller of its obligation
to comply with all covenants of Seller expressly set forth herein;

 

(m) Such other instruments or documents as by the terms of this Agreement are to
be delivered by Seller at the Closing or that may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement.

 

6.2 Purchaser’s Closing Documents. At the Closing, Purchaser shall deliver to
Seller the Purchase Price and pay all other amounts owed to Seller or others
pursuant to this Agreement in immediately available funds and the following
documents duly executed and, where applicable, acknowledged by Purchaser (the
documents described in this Section being collectively referred to herein as
“Purchaser’s Closing Documents”):

 

(a) counterparts of the documents described in Section 6.1(a), (c), (d) and (i);

 

(b) such organizational and authorizing documents of Purchaser as shall be
reasonably required by the Title Company; and

 

(c) Such other instruments or documents as by the terms of this Agreement are to
be delivered by Purchaser at the Closing or that may be reasonably necessary or
appropriate to effect the consummation of the transactions which are the subject
of this Agreement.

 



 

 

 

7.
TAXES AND OTHER EXPENSES

 

7.1 Transfer Taxes. At the Closing, Seller shall pay the New York City and the
New York State transfer taxes due in respect of the conveyance of the Property
to Purchaser. All state, city, county and municipal recording charges with
respect to the deed, the Memo of New Lease and/or Purchaser’s financing shall be
paid by Purchaser at the Closing.

 

7.2 Title Examination Fees. All premiums and fees for title examination and the
title insurance obtained by Purchaser and all related charges, including without
limitation, the fees of the Title Company and survey costs in connection
therewith, shall be paid by Purchaser.

 

7.3 Attorney’s Fees. Except as otherwise expressly specified herein, each of the
parties hereto shall pay its own attorney’s fees.

 

7.4 Survival. The provisions of this Article 7 shall survive the Closing.

 

8.
PRORATION

 

8.1 Proration. (a) Water, sewer and electric charges, real estate taxes, Common
Charges and other operating expenses with respect to the Property for the month
in which the Closing occurs will not be adjusted but will continue to be borne
by Seller or become the responsibility of the tenant under the New Lease.

 

(b) Purchaser acknowledges and agrees that with respect to any dispute between
Seller and the board of managers of the Condominium regarding the determination
of the amount of the Common Charges assessed against the Unit, Seller shall be
entitled to any refund or credit that is made after the Closing as a result of
the resolution of such dispute to the extent that any such refund is related to
period prior to the Closing. Purchaser further agrees that in no event shall the
existence of: (i) any such dispute; and/or (ii) any claim, proceeding or other
matters in connection therewith or related thereto be an impediment to the
Closing; provided that the existence of any such dispute, or the outcome
thereof, in not reasonably likely to adversely affect the value of the Property.

 

(c) The provisions of this Section 8.1 shall survive the Closing.

 

9.
RISK OF LOSS

 

9.1 Condemnation and Casualty. If, prior to the Closing, a material part (as
hereinafter defined) of the Property is taken by eminent domain or destroyed by
fire or other casualty, Seller shall notify Purchaser thereof and Purchaser
shall have the option, to be exercised within ten (10) business days after
Purchaser receives such notification from Seller, time being of the essence, to
terminate this Agreement, in which case the provisions of Section 4.1(d)(ii)(B)
hereof shall apply as if this Agreement was terminated pursuant to the terms
thereof. For the purposes of this Section, a “material part” of the Property
shall mean: (i) a part of the Property which impairs ingress to or egress from
the Property: or (ii) the cost to repair the Property as a result such taking or
destruction is reasonably determined to be in excess of $500,000. If Purchaser
does not elect to terminate this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Purchaser (without
recourse) at the Closing: (A) in the event of a condemnation, the rights of
Seller to any condemnation awards; and (B) in the event of destruction by fire
or other casualty, the rights of Seller to the proceeds (less such amounts to
which Seller is entitled by reason of repair and restoration done by, or on
behalf of, Seller prior to the Closing), if any, under Seller’s insurance
policies covering the Property with respect to such destruction (but not with
respect to the amount of any deductibles), and Purchaser shall be entitled to
receive and keep any such proceeds received from such insurance policies.

 



 

 

 

10.
REMEDIES

 

10.1 Seller’s Remedies.

 

(a) If Purchaser fails to comply with the terms of this Agreement, Seller may
terminate this Agreement and thereupon shall be entitled to the Downpayment, as
liquidated damages (and not as a penalty) and as Seller’s sole remedy and relief
hereunder (except with respect to those obligations of Purchaser that survive
the expiration or termination of this Agreement). Seller and Purchaser have made
this provision for liquidated damages because it would be difficult to
calculate, on the date hereof, the amount of actual damages for such breach, and
Seller and Purchaser agree that these sums represent reasonable compensation to
Seller for such breach.

 

(b) Notwithstanding the provisions of Section 10.1(a) hereof: (i) in the event
of any default by Purchaser under this Agreement other than as described in
Section 10.1(a) hereof (including without limitation any breach by Purchaser of
the negative covenant set forth in Section 10.2 hereof), Seller shall have any
and all rights and remedies available at law or in equity by reason of such
default; and (ii) the provisions of Section 10.1(a) hereof shall not limit or
affect any of Seller’s remedies or indemnities as provided in other Sections of
this Agreement or at law.

 

10.2 Purchaser Remedies.

 

(a) Subject to Section 10.2(b), in the event that Seller fails to comply with
the terms of this Agreement (other than by reason of a Willful Default) and as a
result the Closing does not occur, Purchaser, as its sole and exclusive remedy
may terminate this Agreement and receive a refund of the Downpayment, and
neither party shall thereafter have any further right or obligation hereunder,
other than with respect to those obligations that expressly survive the
termination of this Agreement.

 

“Willful Default” shall mean (1) Seller’s refusal to perform its obligation to
convey the Property to Purchaser in accordance with terms of this Agreement, (2)
Seller’s refusal to deliver each of Seller’s Closing Documents (other than any
item required pursuant to Section 6.1(m)) and (3) Seller’s refusal to remove all
Required Cure Items in accordance with and subject to the limitations set forth
in Section 4.1(c), provided that Purchaser has satisfied all material conditions
required to be satisfied by it under this Agreement and is ready, willing and
able to perform all of its obligations under this Agreement and to deliver the
Purchase Price due Seller under this Agreement. If a Willful Default occurs,
then Purchaser, at its sole option, may bring an action in equity against Seller
for specific performance within forty-five (45) days after Purchaser has actual
knowledge of a Willful Default; provided, however, that if the remedy of
specific performance is not available to Purchaser, then, as Purchaser sole and
exclusive remedy, Purchaser may terminate this Agreement and receive a refund of
the Downpayment, whereupon Seller shall reimburse Purchaser for the reasonable
out-of-pocket, third party costs and expenses theretofore incurred by Purchaser,
including, without limitation, financing costs, the costs and performing title
and survey examinations and reasonable attorneys’ fees and disbursements,
(within ten (10) business days after the date that Purchaser submits to Seller a
reasonably detailed invoice therefor), provided that such liability shall not
exceed $90,000, and neither party shall thereafter have any further right or
obligation hereunder, other than the other than with respect to those
obligations that expressly survive the termination of this Agreement. In no
event whatsoever shall Purchaser file any instrument of record against title to
the Property (except as expressly set forth in Section 13.13 hereof) or seek
money damages of any kind as a result of any default by Seller under any of the
terms of this Agreement and in no event shall Seller be liable to Purchaser for
any punitive, speculative or consequential damages.

 



 

 

 

11.
future operations

 

11.1 Operations and Maintenance. Seller agrees that, prior to the Closing,
Seller shall:

 

(a) deal with the tenant under the Existing Lease and with the Property in
substantially the same manner as it has heretofore dealt with such tenant;

 

(b) not enter into or modify any lease (other than the New Lease) or any
contract relating to the Property without Purchaser’s consent (which consent
will not be unreasonably withheld, conditioned or delayed) to the extent that
any such lease or contract would be binding on Purchaser;

 

(c) not create, incur or suffer to exist any mortgage, lien, pledge or other
encumbrance in any way affecting any portion of the Property;

 

(d) not make any capital repairs, replacements or improvements to the Property
without Purchaser’s prior written consent unless required by the Condominium
Documents (it being understood that the 200 Condominium has requested that
Seller repair or waterproof a portion of a ramp at the Property, and Purchaser
and Seller hereby agree that such repair shall be made at no cost to Purchaser);

 

(e) deliver to Purchaser any notice of default received, or given, by Seller
pursuant to, or relating to, the Existing Lease or the Condominium Documents;

 

(f) maintain, or seek to cause to be maintained, the current insurance coverages
for the Property; and

 

(g) operate the Property, or cause the Property to be maintained, in a manner
substantially similar to the operation of the Premises prior to the date hereof.

 



 

 

 

11.2 Access to Property. During the period between the date of this Agreement
and the Closing Date (or any earlier date of termination of this Agreement),
Purchaser and its agents shall have access to the Property from time to time,
upon reasonable advance notice, at reasonable times, accompanied by a
representative of Seller, for the purpose of conducting inspections thereof,
provided that the tenant under the Existing Lease agrees to permit such access
and that Purchaser has furnished to Seller such liability insurance coverage as
Seller shall reasonably require in connection therewith. Purchaser shall
indemnify and hold harmless Seller from and against any and all claims,
liabilities, losses, damages, liens, expenses, suits and fees (including,
without limitation, reasonable attorneys’ fees, disbursements and related costs)
to the extent arising out of or in connection with the entry or activities of
Purchaser, its agents or contractors, on the Property, provided that Purchaser
shall have no obligation to so indemnify Seller to the extent any liability
results from a pre-existing condition and not from the acts of Purchaser. The
provisions of the immediately preceding sentence shall survive the expiration or
termination of this Agreement.

 

12.
DOWNPAYMENT IN ESCROW

 

12.1 Downpayment in Escrow. Simultaneously with the execution and delivery of
this Agreement, Purchaser has delivered the Downpayment to Escrow Agent to be
held in escrow by Escrow Agent on the following terms and conditions:

 

(a) The Downpayment shall be deposited in an interest bearing account in any New
York City commercial bank selected by Escrow Agent of which Escrow Agent gives
Purchaser notice. Any interest earned on the Downpayment shall be the property
of the party entitled to the Downpayment, without credit against the Purchase
Price or any other amount payable hereunder.

 

(b) Escrow Agent shall deliver the Downpayment to Seller or to Purchaser, as the
case may be, upon the following conditions:

 

(i)to Seller, at the Closing; or

 

(ii)to Seller, as liquidated damages, upon receipt of written demand therefor
signed by Seller, stating that Purchaser has defaulted in the performance of its
obligations under this Agreement and Seller has terminated this Agreement on
account of said default of Purchaser (it being agreed by Purchaser that the
Downpayment is a fair and reasonable amount and is not a penalty); provided,
however, that Escrow Agent shall not honor such demand until not less than five
(5) business days after the date on which Escrow Agent shall have delivered (by
overnight courier or by registered or certified mail, return receipt requested)
a copy of such demand to Purchaser, nor thereafter if during such five (5)
business days period Escrow Agent shall have received written notice of
objection from Purchaser in accordance with the provisions of this Section 12.1;
or

 



 

 

 

(iii)to Purchaser, upon receipt of written demand therefor signed by Purchaser,
stating that: (a) this Agreement has been terminated and that Purchaser is
entitled under this Agreement to the return of the Downpayment theretofore
received by Escrow Agent; or (b) Seller has defaulted in the performance of its
obligations under this Agreement and Purchaser has terminated this Agreement on
account of said default of Seller; provided, however, that Escrow Agent shall
not honor such written demand in either case until not less than five (5)
business days after the date on which Escrow Agent shall have delivered (by
overnight courier or by registered or certified mail, return receipt requested)
a copy of such written demand to Seller, nor thereafter if during such five (5)
business day period Escrow Agent shall have received written notice of objection
from Seller in accordance with the provisions of this Section 12.1.

 

(c) Any notice, demand or request to Escrow Agent shall, notwithstanding
anything to the contrary set forth herein or otherwise, be sufficient only if
received by Escrow Agent within the applicable time period set forth herein, if
any. Notices, demands and requests to Escrow Agent shall be delivered by
overnight courier, by personal delivery or mailed to it by registered or
certified mail, return receipt requested, at 39 West 37th Street, New York, New
York 10018 in the manner aforesaid. Notices, demands and requests from Escrow
Agent to Seller or Purchaser shall be mailed to them at their respective
addresses first set forth above, in the manner aforesaid.

 

(d) Upon receipt of a written demand for the Downpayment made by Purchaser or
Seller pursuant to Section 12.1(b) hereof, Escrow Agent shall promptly deliver
or mail a copy thereof (in the manner aforesaid) to the other party. The other
party shall have the right to object to the delivery of the Downpayment by
written notice of objection within five (5) business days after the date of
receipt by the other party of Escrow Agent’s notice, but not thereafter. Upon
receipt of such written notice of objection, Escrow Agent shall promptly deliver
or mail a copy thereof (in the manner aforesaid) to the party who made the
written demand.

 

(e) If: (i) Escrow Agent shall have received a notice of objection as provided
in Section 12.1(b) hereof within the time therein prescribed; or (ii) any other
disagreement or dispute shall arise between the parties hereto and/or any other
persons resulting in adverse claims and demands being made for the Downpayment,
whether or not litigation has been instituted, then Escrow Agent may refuse to
comply with any claims or demands on it and continue to hold the Downpayment
until Escrow Agent receives either: (x) a notice signed by both Seller and
Purchaser directing the disbursement of the Downpayment; or (y) a final order,
which is not (or is no longer) appealable, of a court of competent jurisdiction,
entered in a proceeding in which Seller, Purchaser and Escrow Agent are named as
parties, directing the disbursement of the Downpayment, in either of which
events Escrow Agent shall then disburse the Downpayment in accordance with said
direction. Escrow Agent shall not be or become liable in any way or to any
person for its refusal to comply with any such claims or demands until and
unless it has received a direction of the nature described in clause (x) or
clause (y) of this Subsection (e). Notwithstanding the foregoing provisions of
this Section or otherwise, Escrow Agent shall have the following rights: (A) if
Escrow Agent shall have received a notice signed by either Seller or Purchaser
advising that a litigation between Seller and Purchaser over entitlement to the
Downpayment has been commenced, Escrow Agent may, on notice to Seller and
Purchaser, deposit the Downpayment with the Clerk of the Court in which said
litigation is pending; or (B) Escrow Agent may, on notice to Seller and
Purchaser, take such affirmative steps as it may, at its option, elect in order
to terminate its duties as Escrow Agent, including, without limitation, the
deposit of the Downpayment with a court of competent jurisdiction and the
commencement of an action for interpleader, the costs thereof to be borne by
whichever of Seller or Purchaser is the losing party.

 



 

 

 

(f) Upon the taking by Escrow Agent of any action permitted by this Section
12.1, Escrow Agent shall be released of and from all liability hereunder except
for any gross negligence or willful default. Seller and Purchaser jointly and
severally shall indemnify and hold harmless Escrow Agent from and against any
and all claims, liabilities, losses, damages, liens, expenses, suits and fees
(including, without limitation, reasonable attorneys’ fees either paid to
retained attorneys or amounts representing the fair value of legal services
rendered to or for itself), disbursements and related costs) incurred by Escrow
Agent arising out of or in connection with its performance of its duties as
Escrow Agent. The provisions of the immediately preceding sentence shall survive
the expiration or termination of this Agreement.

 

(g) Escrow Agent acts hereunder as a depository only and is not responsible or
liable in any manner whatsoever for: (i) the sufficiency, correctness,
genuineness, collection or validity of any instrument deposited with it; (ii)
the form of execution of such instruments; (iii) the identity, authority or
rights of any person executing or depositing the same; (iv) the terms and
conditions of any instrument pursuant to which the parties may act; or (v) the
loss of the Downpayment or any interest (due to early presentation for payment,
insolvency of the Bank in which the Downpayment is placed or otherwise), except
for its gross negligence or willful default.

 

(h) Escrow Agent shall not have any duties or responsibilities except those set
forth in this Section 12.1, and shall not incur any liability in acting upon any
signature, notice, request, waiver, consent, receipt or other paper or document
believed by Escrow Agent to be genuine, and Escrow Agent may assume that any
person purporting to give it any notice on behalf of any party in accordance
with the provisions hereof has been duly authorized to do so, except that this
will not relieve Escrow Agent of liability for its gross negligence or willful
default.

 



 

 

 

(i) The terms and provisions of this Section 12.1 shall create no right in any
person, firm or corporation other than the parties hereto and their respective
successors and assigns, and no third party shall have the right to enforce or
benefit from the terms hereof.

 

(j) Escrow Agent has executed this Agreement for the sole purpose of agreeing to
act as such in accordance with the terms of this Section 12.1.

 

13.
MISCELLANEOUS

 

13.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall only be
deemed effective: (a) on the date personally delivered to the address below, as
evidenced by written receipt therefor, whether or not actually received by the
person to whom addressed; (b) on the third (3rd) business day after being sent,
by certified or registered mail, return receipt requested, addressed to the
intended recipient at the address specified below; (c) on the first (1st)
business day after being deposited into the custody of a nationally recognized
overnight delivery service such as Federal Express Corporation, addressed to
such party at the address specified below, for next business day delivery; or
(d) on the day of delivery by electronic mail to the respective parties
specified below, if receipt is verified. For purposes of this Section, the
addresses of the parties for all notices are as follows (or to such other
address or party as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address or addresses shall
only be effective upon receipt):

 



If to Seller: 200 Riverside Parking LLC   211 East 38th Street   New York, New
York  10016   Attention:  Larry Loeb   Tel:  (212) 686-9802 Email:
lloeb@IconParking.com     with a copy to: Michael Price   211 East 38th Street  
New York, New York 10016 Tel:  (212) 686-8663   Email: mprice@iconparking.com  
  If to Purchaser: c/o American Realty Capital   405 Park Avenue   New York, New
York 10022   Tel:  (212) 415-6500   Email: jgalloway@arlcap.com   Attn: Legal
Department     with a copy to: c/o American Realty Capital   405 Park Avenue  
New York, New York 10022   Tel:  (212) 415-6500   Email: MHappel@nyrt.com  
Attn: Michael A. Happel    

 



 

 

 

13.2 Brokers. Purchaser and Seller each represent and warrant to the other that
it has not dealt or negotiated with, or engaged on its own behalf or for its
benefit, any broker, finder, consultant, adviser, attorney or professional in
the capacity of a broker or finder for the acquisition of the Property in
connection with this transaction. Each of Seller and Purchaser hereby agrees to
indemnify and hold the other harmless from and against any and all claims,
demands, causes of action, losses, costs and expenses (including attorneys’
fees) and other liabilities arising from such party’s breach of the
representations and warranties contained in this Section 13.2.

 

13.3 Acceptance. The acceptance by Purchaser of the Deed shall be deemed an
acknowledgment by Purchaser that Seller has complied fully with all of its
obligations hereunder and that Seller is discharged therefrom and that Seller
shall have no further obligation or liability with respect to any of the
agreements made by Seller in this Agreement, except for those provisions of this
Agreement which expressly provide that such obligation of Seller shall survive
the Closing.

 

13.4 Entire Agreement. This Agreement, together with the exhibits hereto,
embodies the entire agreement between the parties hereto relative to the subject
matter hereof, and there are no oral or written agreements between the parties,
nor any representations made by either party relative to the subject matter
hereof, which are not expressly set forth herein.

 

13.5 Amendment. This Agreement may be amended only by a written instrument
executed and delivered by the party or parties to be bound thereby.

 

13.6 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

 

13.7 Holidays. If the final date of any period which is set out in any provision
of this Agreement falls on a Saturday, Sunday or legal holiday under the laws of
the United States or the State of New York, then, in such event, the time of
such period shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.

 

13.8 Governing Law. This Agreement shall be governed by the laws of the State of
New York and the laws of the United States pertaining to transactions in such
State.

 

13.9 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Purchaser shall not assign Purchaser’s rights under this Agreement
without the prior written consent of Seller, which consent may be withheld for
any reason or no reason. Notwithstanding the previous sentence, Purchaser may
assign its rights under this Agreement to an entity controlled by or under
common control of American Realty Capital III, LLC or its principal. No
assignment of Purchaser’s rights hereunder shall relieve Purchaser of its
liabilities under this Agreement. This Agreement is solely for the benefit of
Seller and Purchaser; there are no third party beneficiaries hereof. Any
assignment of this Agreement in violation of the foregoing provisions shall be
null and void.

 



 

 

 

13.10 Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

13.11 Multiple Counterparts; Signatures. This Agreement may be executed in a
number of identical counterparts which, taken together, shall constitute
collectively one (1) agreement; in making proof of this Agreement, it shall not
be necessary to produce or account for more than one such counterpart with each
party’s signature. An electronically-transmitted copy of an executed counterpart
of this Agreement shall be deemed an original.

 

13.12 Exhibits. The following exhibits are attached to this Agreement and are
incorporated into this Agreement by this reference and made a part hereof for
all purposes:

 

(a) Exhibit A, the legal description of the Property
(b) Exhibit B, description of Condominium Documents
(c) Exhibit C, the Permitted Encumbrances
(d) Exhibit D, the Existing Lease
(e) Exhibit E, the charges under the Condominium Documents
(f) Exhibit F, the form of the Deed
(g) Exhibit G, the form of FIRPTA certificate
(h) Exhibit H, the New Lease
(i) Exhibit I, the Memo of New Lease
(j) Exhibit J, the form of title affidavit
(k) Exhibit K, list of tax assessment reduction or tax certiorari proceedings
(l) Exhibit L, the form of Condominium Estoppel
(m) Exhibit M, the Mortgage Schedule

 

13.13 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded. Should
Purchaser ever record or attempt to record this Agreement, or a memorandum
thereof, or any other comparable document, then, notwithstanding anything herein
to the contrary, said recordation or attempt at recordation shall constitute a
default by Purchaser hereunder, and, in addition to the other remedies provided
for herein, Seller shall have the express right to terminate this Agreement by
filing a notice of said termination in the county in which the Building is
located. Purchaser hereby waives, to the extent permitted by law, any right to
file a lis pendens or other form of attachment against the Property in
connection with this Agreement or the transactions contemplated hereby, except
with respect to an action for specific performance in accordance with the
provisions of this Agreement. To the extent that any such filing is made in
violation of this Agreement, Purchaser shall indemnify Seller against any damage
incurred by Seller in connection therewith. The provisions of this Section 13.13
shall survive the termination of this Agreement.

 



 

 

 

13.14 Merger Provision. Except as otherwise expressly provided herein, any and
all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the Deed and other instruments executed at Closing, shall terminate at the
Closing and shall not survive the Closing.

 

13.15 No Financing Contingency. Purchaser hereby acknowledges that its
obligation to pay the Purchase Price in accordance with Section 2.1(a) hereof is
not contingent on obtaining financing or the granting of a mortgage.

 

13.16 Jury Waiver. Purchaser and Seller do hereby knowingly, voluntarily and
intentionally waive their right to a trial by jury in respect of any litigation
based hereon, or arising out of, or under or in connection with this agreement,
the documents delivered by Purchaser or Seller at the Closing, or any course of
conduct, course of dealings, statements (whether verbal or written) or any
actions of either party arising out of or related in any manner with this
Agreement or the Property (including without limitation, any action to rescind
or cancel this Agreement and any claims or defenses asserting that this
agreement was fraudulently induced or is otherwise void or voidable). This
waiver is a material inducement for Seller to enter into and accept this
Agreement and shall survive the Closing or termination of this Agreement.

 

13.17 Section 3.14 Audit. Seller agrees at no cost to Seller to provide to
Purchaser such reasonable information as is in Seller’s possession or control
required by Purchaser to complete a so-called “Section 3.14 audit”. Prior to the
Closing, Seller will provide Purchaser with five (5) years of annual historical
occupancy and rent for the Property. For the avoidance of doubt, Purchaser
acknowledges that to the extent any information does not exist or is not in
Seller’s possession or control, Seller shall not be required to recreate or
obtain such information for Purchaser. The provisions of this Section 13.17
shall survive the Closing until the third (3rd) anniversary of the Closing to
the extent requests are made by the Securities and Exchange Commission (“SEC”);
provided, however, that nothing in this Section 13.17 shall obligate Seller to
remain in existence or prevent the Seller from dissolving after the Closing
(subject to Seller’s other obligations pursuant to this Agreement).

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

SELLER:

 

200 Riverside Parking LLC

 

 

By: /s/ Larry Loeb

Larry Loeb, CEO

 

 

 

PURCHASER:

 

ARC NYC200RIVER01, LLC

 

 

By: /s/ Michael A. Happel

Name: Michael A. Happel

Title: President

 

 

 

Kensington Vanguard National Land Services

as Escrow Agent, solely to

evidence its agreement

to act under Article 12 hereof

 

 

 

By: /s/ L.E. Boes

Name: L.E. Boes

Title: EVP

 



 

 

 

[ex10-5_a1.jpg] 

 



 

 

 

[ex10-5_a2.jpg] 

 



 

 

 

EXHIBIT B

  

DESCRIPTION OF CONDOMINIUM DOCUMENTS

 

 

The Declaration establishing a plan for condominium ownership of the building
located at and known as and by street number 200 Riverside Boulevard in New
York, New York and the land upon which it is situate under Article 9-B of the
Real Property Law of the State of New York, dated January 29, 1999 and recorded
February 26, 1999 in the Office of the Register of the City of New York, County
of New York in Reel 2827 Page 2470 and amended by First Amendment to Declaration
dated as of 1/29/1999 and recorded on 4/26/1999 in Reel 2862 Page 680, Second
Amendment to Declaration dated as of 9/15/1999 and recorded on 9/27/1999 in Reel
2961 Page 2046, Third Amendment to Declaration dated as of 1/29/1999 and
recorded 12/17/1999 in Reel 3012 Page 2270, Fourth Amendment to Declaration
dated 1/9/2001 and recorded 1/22/2001 in Reel 3226 Page 884, Fifth Amendment to
Declaration dated as of 5/1/2001 and recorded on 7/12/2001 in Reel 3320 Page
1822 and Sixth Amendment to Declaration dated as of 11/20/2002 and recorded on
5/21/2003 under CRFN 2003000137733, the condominium unit in such building,
designated as Commercial Unit 4- Garage, is also being designated as Tax Lot
1004 in Block 1171 of Section 4 of the Borough of Manhattan on the Tax Map of
the Real Property Assessment Department of the City of New York and on the Floor
Plans of the such building, certified by Costas Kondylis and Associates, P.C.,
Architect, on February 25, 1999 and filed in the Office of the Register as
Condominium Plan No. 1058, Map No. 5582 on February 26, 1999, and Amendment No.
1058¬A, Map No. 5634 filed September 27, 1999

 



 

 

 

EXHIBIT C

 

PERMITTED ENCUMBERANCES

 

1.Unrecorded Lease made between Hudson Waterfront Company C LLC and Hudson River
Garage LLC, dated 2/1/2002.

 

2.Any state of facts which an accurate survey of the building and the unit would
show, provided the same do not render title to the property uninsurable.

 

3.Covenants, conditions, easements, agreements of records, etc., as follows:

 

a.Terms, Covenants, Conditions and Easements set forth in deed dated March 30,
1978 by PCTC Trustees to Consolidated Rail Corporation (“Conrail”) recorded
December 15, 1978 in Reel 463 Page 1563A and Correction Conveyance authorized by
Order of the Special Court Regional Railway Organization Act of 1973, Misc. No.
75-3(A) dated October 29, 1981 and recorded December 3, 1981 in Reel 594 Page
491 and the Release of Easement recorded in Reel 594 Page 453.

 

b.Terms, Conditions, Reservations, Right of Re-entry and Reverter contained in
the Water Grants made by the Mayor, Alderman and Commonalty of the City of New
York to Upland Owners of property abutting the high water line of the Hudson
River, which Water Grants were recorded in Liber 623 Cp. 33, Liber 1103 Cp. 396,
Liber 1103 Cp. 404, Liber 1312 Cp. 235, Liber 1103 Cp. 411, Liber 621 Cp. 489,
Liber 1064 Cp. 148, Liber 1182 Cp. 342, Liber 622 Cp. 551, Liber 1068 Cp. 116,
Liber 1090 Cp. 1099, Liber 2059 Cp. 97, Liber 581 Cp. 628 and Liber 616 Cp. 477.

 

c.Restrictive Declaration made as of 12/17/92 by Penn Yards Associates recorded
1/6/93 in Reel 1934 Page 1, as supplemented by Letter Agreement between Penn
Yards Associates and Members of Riverside South Planning Commission dated March
31, 1993.

 

With Respect Thereto:

 

1)Modification to Restrictive Declaration made as of 10/4/1994 by Hudson
Waterfront Associates, L.P. recorded 12/2/994 in Reel 2159 Page 1096.

2)Second Modification to Restrictive Declaration made as of 1/9/1997 by Hudson
Waterfront Associates, L.P. recorded on 2/13/1997 in Reel 2422 Page 424.

3)Third Modification of Restrictive Declaration made as of 9/13/1999 by Hudson
Waterfront Associates, L.P. recorded on 1/7/2000 in Reel 3026 Page 1983.

4)Fourth Modification to Restrictive Declaration made as of 11/9/2001 by Hudson
Waterfront Associates L.P. recorded on 1/25/2002 in Reel 3436 Page 1992.
Restated Fourth Modification recorded on 3/15/2002 in Reel 3470 Page 1813.

 



 

 

 

d.Declaration of Public Access Corridor for Private Sewer dated 4/9/1996 made by
Hudson Waterfront Associates I, L.P., recorded on 4/10/1996 in Reel 2312 Page
1805.

 

e.Declaration of Zoning Lot Restrictions made by Hudson Waterfront Associates I,
L.P. and Hudson Waterfront Associates II, L.P. recorded on 2/13/1997 in Reel
2421 Page 2100.

 

f.Terms, Covenants, Easements and Provisions of an Agreement between Hudson
Waterfront Associates, L.P. et al and National Railroad Passenger Corporation
dated as of 8/26/97 and recorded on 3/16/98 in Reel 2554 Page 691.

 

g.Terms, Covenants, Conditions and Provisions of the Amended and Restated
Operating Agreement dated as of 8/26/97 by an among Hudson Waterfront Associates
I, L.P., Hudson Waterfront Associates II, L.P., Hudson Waterfront Associates
III, L.P., Hudson Waterfront Associates IV, L.P., Hudson Waterfront Associates
V, L.P. and Hudson Waterfront Associates L.P., a Memorandum of which was
recorded on 3/16/98 in Reel 2554 Page 644.

 

h.Second Amended and Restated Operating Agreement dated as of 6/23/2003, a
Memorandum of which was recorded on 1/11/2005 under CRFN 2005000019369.

 

With Respect Thereto:

 

1)First Amendment to Second Amended and Restated Operating Agreement dated as of
12/23/2004 by and among Hudson Waterfront Associates I, L.P., Hudson Waterfront
Associates III, L.P., Hudson Waterfront Associates IV, L.P., Hudson Waterfront
Associates V, L.P., Hudson Waterfront Company A, LLC, Hudson Waterfront Company
D, LLC, Hudson Waterfront Company E, LLC, Hudson Waterfront Company F, LLC and
Hudson Waterfront Associates, L.P., recorded on 3/30/2005 under CRFN
2005000184566.

 

i.Declaration of Covenants, Conditions and Restrictions dated as of 8/26/97 made
by Riverside South Property Owners Association, Inc., a corporation formed
pursuant to the New York Not-for-Profit Corporation Law, Hudson Waterfront
Associates, L.P., Hudson Waterfront Associates L.P., Hudson Waterfront
Associates II, L.P., Hudson Waterfront Associates III, L.P., Hudson Waterfront
Associates IV, L.P. and Hudson Waterfront Associates V, L.P. and recorded on
3/16/98 in Reel 2554 Page 552.

 

j.Terms, Covenants, Conditions and Provisions of the “Mapping” Agreement dated
as of 5/27/1998 between Hudson Waterfront Associates, L.P. et al (Developer) and
The City of New York, recorded on 8/31/1998 in Reel 2693 Page 1897.

 

k.Encroachment Agreement dated as of 2/20/98 between Hudson Waterfront Company
C, LLC and Hudson Waterfront Company D, LLC, recorded 9/3/98 in Reel 2698 Page
2234.

 



 

 

 

4.Terms, covenants and conditions set forth in the Declaration of Condominium
and By-Laws dated 1/29/1999 and recorded on 2/26/1999 in Reel 2827 Page 2470 and
amended by First Amendment dated as of 1/29/1999 and recorded 4/26/1999 in Reel
2862 Page 680, Second Amendment dated as of 9/15/1999 and recorded 9/27/1999 in
Reel 2961 Page 2046, Third Amendment dated as of 1/29/1999 and recorded
12/17/1999 in Reel 3012 Page 2270, Fourth Amendment dated 1/9/2001 and recorded
1/22/2001 in Reel 3226 Page 884 and Fifth Amendment dated as of 5/1/2001 and
recorded on 7/12/2001 in Reel 3320 Page 1822, Fifth Amendment to Declaration
dated as of 5/1/2001 and recorded on 7/12/2001 in Reel 3320 Page 1822 and Sixth
Amendment to Declaration dated as of 11/20/2002 and recorded under CRFN
2003000137733.

 

5.Possible minor variations between the description of the Premises on the tax
maps and in this Agreement;

 

6.All Violations.

 

7.Rights, if any, of public utility companies of record to maintain vaults and
chutes under the sidewalk and rights to the construction and maintenance of
electric, gas, telephone and other utility cables, wires and appurtenances on
the building and/or the Property provided they do not render title unmarketable.

 

8.The lien of any Common Charges, real estate taxes, and/or water meter charges,
sewer rents, and assessments not due and payable as of the Closing Date,
provided that apportionment thereof is made as provided in this Agreement;

 

9.The standard printed exceptions and exclusions from coverage normally set
forth in an ALTA (New York) owner’s title insurance policy.

 



 

 

 

EXHIBIT D

 

 

EXISTING LEASE

 

(See Attached)

 



 

 

 

EXHIBIT E

 

 

THE CHARGES UNDER THE CONDOMINIUM DOCUMENTS

 



 

 

 

EXHIBIT F

 

CONDOMINIUM UNIT DEED

 

 



 

 

 

EXHIBIT G

 

FIRPTA CERTIFICATE

 

The undersigned, _________________________, acting on behalf of
____________________ LLC (“Transferor”), hereby certifies in such capacity as
follows:

 

Section 1445 of the Internal Revenue Code (the “Code”) provides that a
transferee (buyer) of a United States real property interest must withhold tax
if the transferor (seller) is a foreign person.

 

Transferor is transferring certain real property known as __________________,
New York, New York (the “Property”) to ________________________, having an
address at ________________________________(“Transferee”).

 

Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person, as those terms are defined in the Code. The
office address of Transferor is 211 East 38th Street, New York, New York 10016.

 

The United States taxpayer identification number of Transferor is: _____________

 

This certification is being given pursuant to Section 1445 of the Code to inform
Transferee that withholding of tax is not required upon this disposition of
United States real property interests.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

  

__________________________

 

 

By:________________________

Name:
Title:

 



 

 

 

EXHIBIT H

 

THE NEW LEASE

 

(See Attached)

 



 

 

 

EXHIBIT I

 

 

THE MEMO OF NEW LEASE

 



 

 

 

EXHIBIT J

 

TITLE AFFIDAVIT

 



STATE OF NEW YORK )   ) ss.: COUNTY OF NEW YORK )

 

 

________________________, being duly sworn, deposes and says:

 

 

1.I am the ________________________of ___________________, LLC (the Limited
Liability Company hereinafter referred to as “Company”), the owner of the
premises (the "Premises") described on Schedule A in the title certificate (the
"Certificate") of __________ Title Insurance Company issued by Kensington
Vanguard National Land Services (said entities being referred to herein
collectively as "_________") under Title No. _________( )___.

 

2.(a) That there are no tenants or lessees affecting the Premises other than
______________;

 

(b)That there has been no work, inspections, examinations, or any other services
performed, nor any demand made for payment of any such services by the City of
New York or any agency or department thereof at the Premises except as set forth
below: ______________________________________________________

 

(c)That there are no Environmental Control Board Lien Judgments docketed against
the Company, except as set forth in the Certificate; and

 

(d)That the Articles of Organization and Operating Agreement of the Company are
in full force and effect and have not been amended.

 

3.This Affidavit is being given to induce _________ to insure title pursuant to
the Certificate without taking exception for the matters described herein.

 

 

 

BY: ____________________________________

 

 

Sworn to before me this

        day of                           , 2014

 

 

_____________________________

Notary Public

 



 

 

 

EXHIBIT K

 

LIST OF TAX ASSESSMENT REDUCTION OR TAX CERTIORARI PROCEEDINGS

 



 

 

 

EXHIBIT L

 

FORM OF CONDOMINIUM ESTOPPEL

 

200 Riverside Boulevard at Trump Place

200 Riverside Boulevard

New York, New York

 

______________, 2014

 

ARC NYC200RIVER01, LLC

c/o American Realty Capital

405 Park Avenue, 12th Floor

New York, NY 10022

Attention: Michael A. Happel

 

Re:Estoppel Certificate relating to the garage condominium unit (the “Garage”)
in the building known as 200 Riverside Boulevard at Trump Place (the
“Condominium”) located at 200 Riverside Boulevard, New York, New York

 

Ladies and Gentlemen:

 

The undersigned Board of Managers of the Condominium, hereby certifies to ARC
NYC200RIVER01, LLC (“Purchaser”) as follows:

 

1)As of the date hereof, there are no Common Charges, or special or capital
assessments, due and payable with respect to the Garage.

 

2)As of the date hereof, the owner of the Garage is not in default under the
Condominium Documents.

 

3)The Declaration, dated January 29, 1999 and recorded February 26, 1999 in the
Office of the Register of the City of New York, County of New York in Reel 2827
Page 2470, as amended by First Amendment to Declaration dated as of 1/29/1999
and recorded on 4/26/1999 in Reel 2862 Page 680, as further amended by Second
Amendment to Declaration dated as of 9/15/1999 and recorded on 9/27/1999 in Reel
2961 Page 2046, as further amended by Third Amendment to Declaration dated as of
1/29/1999 and recorded 12/17/1999 in Reel 3012 Page 2270, as further amended by
Fourth Amendment to Declaration dated 1/9/2001 and recorded 1/22/2001 in Reel
3226 Page 884, as further amended by Fifth Amendment to Declaration dated as of
5/1/2001 and recorded on 7/12/2001 in Reel 3320 Page 1822 and as further amended
by Sixth Amendment to Declaration dated as of 11/20/2002 and recorded on
5/21/2003 under CRFN 2003000137733 (collectively, the “Declaration”) and the
Floor Plans of the such building, certified by Costas Kondylis and Associates,
P.C., Architect, on February 25, 1999 and filed in the Office of the Register as
Condominium Plan No. 1058, Map No. 5582 on February 26, 1999, and Amendment No.
1058A, Map No. 5634 filed September 27, 1999, are in full force and effect and
to the Board of Manager’s knowledge have not been amended since the respective
recording thereof.

 

4)The sale of the Garage is not subject to a right of first refusal or right of
first offer under the Condominium Documents.

 

Capitalized terms used herein and not otherwise defied herein shall have the
meaning ascribed to such terms on the Declaration. The undersigned hereby
acknowledges and agrees that Purchaser, its affiliates, subsidiaries and
financial sources, may rely on the statements contained herein.

 

 

200 RIVERSIDE BOULEVARD AT TRUMP PLACE

 

By: ___________________________


 



 

 

 

EXHIBIT M

 

MORTGAGE SCHEDULE

 

(See Attached)



 

 

 

